Citation Nr: 1523940	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-11 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as mood disorder and irritability, to include as due to herbicide exposure.

2.  Entitlement to service connection for a headache disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

5.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

6.  Entitlement to service connection for a disability manifested by recurrent nosebleeds, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1971 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a March 2015 hearing held before the undersigned via a three-way videoconference from the Portland, Oregon, and Seattle, Washington, ROs.  A transcript of the hearing is associated with the claims file.  At that time he submitted a binder of additional evidence, along with a waiver of RO consideration of such.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that while stationed in Guam in 1971 and 1972 he was exposed to herbicides being sprayed at Anderson Air Force Base.  He worked with the SeaBees constructing pads for B-52 bombers being staged there.  Specifically, he alleges exposure to tactical herbicides such as Agent Orange; such exposure triggers presumptive service connection for a number of diseases and disabilities.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Unfortunately, the evidence of record fails to establish exposure to tactical herbicides.  While the Veteran is adamant that Agent Orange and similar substances were stored and used on Guam, official records are clear that no tactical herbicides were stored, used, or transported through Guam during the time period the Veteran was present.  While the Veteran has assembled an impressive array of research from secondary sources, including anecdotal evidence from other service members, EPA reports and findings, and nonprecedential Board decisions indicating their use and presence, the Board finds that the official records, confirmed several times through the Department of Defense and the Joint Services Records Research Center (JSRRC), are entitled to greater weight.  No tactical herbicides were used or present on Guam.

However, the regulations do not limit the presumptions to tactical herbicides; they also include commercial herbicides, so long as they contain "2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram." 38 C.F.R. § 3/307(a)(6)(i).  While official records show no use of tactical herbicides on Guam, they also appear to endorse the fact that commercial herbicides would have been routinely used.  Such is consistent with the anecdotal evidence submitted by the Veteran and others of observing spraying of substances intended as herbicides on base.  

Such commercial herbicides were not under the control of the Department of Defense.  Instead, the local Base Civil Engineer was responsible for purchase and use of herbicides approved by the Armed Forces Pest Control Board, now renamed the Armed Forces Pest Management Board (AFPMB).  While the exact herbicides used on Guam in 1971 and 1972 may not be discoverable, it is entirely possible that the most commonly employed chemicals may be identified through the AFPMB.  It can then be determined if these commercial herbicides contained any of the key elements of 2,4-D; 2,4,5-T, TCDD; cacodylic acid; or picloram.

Further, the Veteran has established the likelihood of dioxin contamination in the soil and ground water of Guam, and TCDD is in fact 2,3,7,8-Tetrachlorodibenzo-p-dioxin.  Dioxin and TCDD are not synonyms, however; TCDD is one type of dioxin.  Therefore the fact of soil contamination, even in light of the Veteran's likely exposure to such soil as an operator of digging equipment, does not trigger the presumptions of service connection.  It is, however, sufficient to trigger VA's duty to examine the Veteran and consider the possibility of direct service connection for the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact the AFPMB and request information regarding the list of approved commercial herbicides from 1971 and 1972.  Any information regarding the use of such, to include those most commonly employed in locations such as Guam, must be requested.

The AFPMB must be asked to identify, to the extent possible, the chemical make-up of the identified herbicides.  Specifically, do any of the commercial herbicides at least as likely as not (50 percent probability or greater) contain 2,4-D; 2,4,5-T, TCDD; cacodylic acid; or picloram?

2.  After completion of the above, schedule the Veteran for appropriate VA examinations (neurological, cardiovascular, diabetes) to determine any nexus to possible in-service chemical exposure for the claimed psychiatric, headache, diabetes, hypertension, heart, and nose bleed conditions.  The claims folder must be reviewed in conjunction with the examinations.  

Opinions on the following are requested:

a)  The examiner(s) must opine as to whether it is at least as likely as not any of the claimed disabilities are caused or aggravated by in-service exposure to "dioxin" in soil and water in Guam in 1971 and 1972.

b)  The examiner(s) must opine as to whether it is at least as likely as not any of the claimed disabilities are caused or aggravated by in-service exposure to commercial herbicides as identified by the AFPMB.

c)  The examiner(s) must opine as to any relationships between the alleged conditions.  For example, are hypertension or a heart condition caused or aggravated by diabetes?  Are nosebleeds caused or aggravated by hypertension?  Are headaches related to hypertension?  Are mood disturbances related to headaches?

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




